Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “ wherein a plan defined by said photosensitive element…”.  This seems to be a typographical error.  For the purposes of this examination, it is assumed limitation recites “wherein a plane defined by photosensitive element…”
-   Appropriate correction is required.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “display configured for/ optical lens configured to/ eye tracking system configured to/ receiving module configured to” in claims 1 and 20
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-16 and 18-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Silverstein (US20210235054) (hereinafter Silverstein).
Regarding claim 1, Silverstein discloses a head-mounted viewable device for a user to wear, comprising: 
a display configured for displaying and projecting a virtual scene image to at least one eyeball of the a user who is wearing said head-mounted viewable device [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; VR system including HMD].
a VR (Virtual Reality) optical lens configured to form an optical path between said display and the eyeball of the user for allowing said virtual scene image being displayed at and projected from said display to reach the eyeball of the user through said VR optical lens [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display].
an eye tracking system configured to detect a sight direction of the eyeball of the user and adjust a display position of said virtual scene image at said display according to said detected sight direction, wherein said eye tracking system comprises [Figs. 1-4, 0050-0058; utilizing gaze and eye tracking to adjust VR and display].
at least one light source configured to project a detection light to the eyeball of the user [0045-0063; light sources reflecting off users yes and used in the eye tracking cameras]. 
[0054-0063, 0078-0084; controller receiving gaze and eye information for VR system].
Regarding claim 2, Silverstein discloses wherein said receiving module comprises an optical lens unit and a photosensitive element, wherein said optical lens unit comprises at least one optical lens configured for receiving said detection light reflected by the eyeball of the user, wherein a plan defined by said photosensitive element and a plane defined by said at least one optical lens have an including angle defined there between [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; configuration of VR elements including lights and light detection].
Regarding claim 3, Silverstein discloses wherein said including angle between said plane defined by said photosensitive element and said plane defined by said at least one optical lens is determined based on an included angle defined between an object optical axis defined by the eyeball of the user and a detecting optical axis defined by said receiving module, as well as optical parameters of said at least one optical lens [0045-0063; eye tracking and related angle adjustment including diopter adjustments].
Regarding claim 4, Silverstein discloses wherein said included angle between the object optical axis defined by the eyeball of the user and the detecting optical axis defined by said receiving module is determined based on a distance between the eyeball of the user and said VR optical lens, a predetermined diameter of the eyeball of the user, and a distance between said VR optical lens and said receiving module [0038-0051; adjusting distance in relation to eye].
Regarding claim 13, Silverstein discloses an eye tracking system for a head-mounted viewable device for a user to wear, comprising: at least one light source configured for [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display]. 
a receiving module configured to receive said detection light reflected by the eyeball of the user so as to determine said sight direction of the eyeball of the user, wherein said receiving module is positioned at a side of said VR optical lens and arranged facing towards the eyeball of the user such that said detection light reflected by the eyeball of the user is directly received by said receiving module [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display].
Regarding claim 14, Silverstein discloses wherein said receiving module comprises an optical lens unit and a photosensitive element, wherein said optical lens unit comprises at least one optical lens for receiving said detection light reflected by the eyeball of the user, wherein a plane defined by said photosensitive element and a plane defined by said at least one optical lens have an including angle defined there between [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; configuration of VR elements including lights and light detection].
Regarding claim 15, Silverstein discloses wherein said including angle between said plane defined by said photosensitive element and said plane defined by said at least one optical lens is determined based on an included angle defined between an object optical axis defined by the eyeball of the user and a detecting optical axis defined by said receiving module, as well as optical parameters of said at least one optical lens [0045-0063; eye tracking and related angle adjustment including diopter adjustments].
Regarding claim 16, Silverstein discloses wherein said included angle between the object optical axis defined by the eyeball of the user and the detecting optical axis defined by said receiving module is determined based on a distance between the eyeball of the user and said VR optical lens, a predetermined diameter of the eyeball of the user, and a distance [0038-0051; adjusting distance in relation to eye].
Regarding claim 18, Silverstein discloses wherein said at least one optical lens is a single piece aspheric optical lens [0031-0045; variety of optical configurations].
Regarding claim 19, Silverstein discloses wherein said at least one light source comprises eight light sources peripherally provided along said peripheral edge of said VR optical lens for projecting said detection light to the eyeball of the user, wherein each of said light sources comprises multiple optical fibers and a non-visible light source communicating with said optical fibers in such a manner that when said non-visible light source is activated, each of said optical fibers projects said detection light [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; variety of lights and light sources for optimal eye tracking in VR systems].
Regarding claim 20, Silverstein discloses an eye tracking method for a head-mounted viewable device for a user to wear, comprising the steps of: 
PCT/CN2019/084943Preliminary Amendment (contd)6 projecting a detection light to at least one eyeball of the user who is wearing said head-mounted viewable device [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display].  
receiving said detection light reflected by the eyeball of the user by a receiving module to detect a sight direction of the eyeball of the user, wherein said receiving module is positioned at a side of a VR optical lens and arranged facing towards the eyeball of the user such that said detection light reflected by the eyeball of the user is directly received by said receiving module [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display].
Regarding claim 21, Silverstein discloses a diopter adjusting method for a head-mounted viewable device for a user to wear, comprising a step of [Figs. 1-4, 0007-0013, 0025-0030, 0038-0045; HMD VR system including eye lens and display].  
[0045-0063; eye tracking and related angle adjustment including diopter adjustments].
Regarding claim 22, Silverstein discloses wherein an eye tracking system is integrally configured with said optical VR lens that said VR optical lens and said eye tracking system have an integral structure [Figs. 1-4, 0031-0045; variety of optical configurations].

Allowable Subject Matter
Claims 5-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Silverstein is the closes prior art of record.  However the prior arts of record individually nor in combination explicitly disclose wherein said included angle between the object optical axis defined by the eyeball of the user and the imaging optical axis defined by said receiving module is ranged 25.00 to 40.00, when taken in the environment of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483